Luke, J.
1. The evidence connecting the accused with the offense charged being wholly circumstantial, the court erred, even in the absence of a timely and appropriate written request, in failing to charge the law of circumstantial evidence, the principle of that law not having been sufficiently presented by the charge given.
2. The other grounds of the motion for a new trial are without substantial merit.

Judgment reversed.


Broyles, G. J., and Bloodworih, J., concur.

M. B. Eubanhs, for plaintiff in error.
James Maddox, solicitor, contra.